--------------------------------------------------------------------------------

Exhibit 10.1

SEVERANCE AGREEMENT


This SEVERANCE AGREEMENT by and between CRACKER BARREL OLD COUNTRY STORE, Inc.,
a Tennessee corporation (the “Company”), and ___________ (“Executive”) is dated
as of _________________ (the “Effective Date”).


W I T N E S S E T H :


WHEREAS, the Company wishes to attract and retain well-qualified executives and
key personnel and to ensure their continuing commitment to the Company and
energetic focus on continually improving its business operations by providing
certain benefits if their employment with the Company is terminated in certain
circumstances, as set forth herein;


WHEREAS, to achieve these purposes, the Compensation Committee of the Board of
Directors of the Company (the “Committee” and “Board”, respectively) has
approved this Agreement as being in the best interests of the Company and its
shareholders.


NOW, THEREFORE, it is mutually agreed as follows:


1.             Operation and Term of Agreement.  This Agreement shall have an
initial term of three (3) years following the Effective Date, after which this
Agreement shall automatically renew for successive one (1)-year subsequent terms
unless the Company notifies Executive of its intention not to renew this
Agreement at least ninety (90) days prior to the end of the initial term or any
subsequent term (the “Term”).  Following a termination of this Agreement in
accordance with this Section 1, this Agreement shall thereafter be null and void
and of no further effect.


2.             Termination of Employment.


(a)           General.  Executive and the Company acknowledge that, except as
may otherwise be provided under any other written agreement between Executive
and the Company, the employment of Executive by the Company is “at will.”   The
Company may, at any time and in its sole discretion, terminate Executive’s
employment, and thereby this Agreement, with Cause or without Cause, and
Executive may, at any time and in Executive’s sole discretion, resign from
Executive’s employment with the Company, and thereby this Agreement (any such
date of termination, the “Termination Date”).


(b)          Termination by the Company for Cause or by Executive Without Good
Reason.
 

--------------------------------------------------------------------------------

(i)            During the Term, if Executive’s employment with the Company shall
be terminated either by the Company with Cause or by Executive without Good
Reason (as hereinafter defined), the Company shall pay to Executive (A) any
unpaid Base Salary earned through the Termination Date in a cash lump sum within
ten (10) days of the Termination Date, (B) any compensation previously deferred
by Executive (together with any accrued interest or earnings thereon) at the
times provided in the applicable plans under which the deferral was made, to the
extent not paid as of the Termination Date, (C) accrued and unpaid vacation in a
cash lump sum within ten (10) days of the Termination Date, and any expense
reimbursement due to Executive as provided in the applicable reimbursement
policies of the Company to the extent not previously paid, (D) at such time as
it would have been paid if Executive had not been terminated, any cash incentive
compensation earned as of the Termination Date in respect of the prior fiscal
year which has not been paid as of the Termination Date, and (E) to the extent
not theretofore paid or provided, any other accrued amounts or accrued benefits
required to be paid or provided or which Executive is eligible to receive under
any plan, program, policy, practice, contract or agreement of the Company at the
times provided under the applicable plan, program, policy, practice, contract or
agreement of the Company (collectively items (A) to (E), the “Accrued Amounts”),
and the Company shall not have any further obligations to Executive under this
Agreement except those required to be provided by law.


(ii)           For purposes of this Agreement, “Cause” shall mean any one of the
following:


(A)          Executive’s personal dishonesty or willful misconduct in connection
with any material aspect of Executive’s duties to the Company;


(B)          breach of fiduciary duty by Executive;


(C)          Executive’s conviction for, or pleading guilty or no contest to,
any felony or crime involving moral turpitude; or


(D)          Executive’s willful or intentional misconduct that causes (or is
reasonably believed by the Company to have caused) material and demonstrable
injury, monetarily or otherwise, to the Company.


(c)           Qualifying Terminations.


(i)            The term “Qualifying Termination” shall mean termination by the
Company of the employment of Executive with the Company for any reason other
than death, Disability or Cause, or resignation by Executive upon the occurrence
of any of the following events (each an event of “Good Reason”):


(A)          other than Executive’s removal for Cause pursuant to Section 2(b),
without the prior written consent of Executive, the assignment to Executive of
any duties inconsistent in any material respect with Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or any other action by the Company which results in
a demonstrable diminution in such position, authority, duties or
responsibilities; provided, however, that an isolated, insubstantial and
inadvertent action not taken in bad faith, which is remedied by the Company
promptly after receipt of written notice thereof given by Executive, shall not
constitute “Good Reason”;
 
2

--------------------------------------------------------------------------------

(B)          a reduction by the Company by an amount of five percent (5%) or
more of Executive’s Base Salary as in effect on the Effective Date or as the
same may be increased from time to time, unless such reduction is a part of an
across-the-board proportional decrease in base salaries affecting all senior
executive officers of the Company (the “Peer Executives”), which reduction is
approved by the Compensation Committee of the Company’s Board of Directors (the
“Committee”);


(C)          a reduction by the Company by an amount of five percent (5%) or
more of Executive’s (1) annual target bonus percentage to which Executive is
entitled or (2) target percentage under any long-term incentive plan established
by the Company to which Executive is entitled, unless, in either case (1) or
(2), such reduction is a part of an across-the-board proportional decrease in
annual target bonus percentages or target percentages under any equity plan of
the Company affecting all other Peer Executives, which reduction is approved by
the Committee;


(D)          a reduction by the Company of benefits under (1) a “pension plan or
arrangement” or (2) a “compensation plan or arrangement”, in each case in which
Executive participates as of the Effective Date, or the elimination of
Executive’s participation in any such plan or arrangement which reduction or
elimination results in a reduction, in the aggregate, of the benefits provided
thereunder, taking into account any replacement plan or arrangement or other
additional compensation provided to Executive in connection with or following
such reduction or elimination (except for immaterial reductions or
across-the-board plan changes or terminations similarly affecting other Peer
Executives); provided, that, subject to Section 5, in the event of any such
changes or terminations, the Company shall timely pay or provide to Executive
any accrued amounts or accrued benefits required to be paid or provided or which
Executive is eligible to receive under any such plan or arrangement in
accordance with the terms of such plan or arrangement; or


(E)           the Company requiring Executive, without Executive’s consent, to
be based at any office or location more than 50 miles from the Company’s current
headquarters in Lebanon, Tennessee; or


(F)           the failure of any successor to the Company to assume this
Agreement or a material breach of this Agreement by the Company or its
successors;


provided that, in each case, (x) within forty-five (45) days of the initial
occurrence of the specified event Executive has given the Company written notice
giving the Company at least thirty (30) days to cure the Good Reason event, (y)
the Company has not cured the Good Reason event within the thirty-(30) day cure
period and (z) Executive resigns within ten (10) days from the expiration of the
thirty-(30) day cure period.


(ii)           During the Term, if Executive’s employment with the Company shall
be terminated as a result of a Qualifying Termination:


(A)          the Company shall pay to Executive the Accrued Amounts;
 
3

--------------------------------------------------------------------------------

(B)          so long as Executive complies with Sections 2(c)(iv) and 3 of this
Agreement, the Company shall pay to Executive severance pay in an amount
determined in accordance with Exhibit A attached hereto, payable in equal
installments, in accordance with the Company’s regular payroll policies then in
effect, for the duration of the period set forth in Exhibit A (the “Severance
Payment Period”), which payments shall commence on the first payroll period (the
“Initial Payment”) occurring on or after the 60th day (but no later than the
earlier of March 15th of the calendar year, or the 90th day) following the
Termination Date (the “Severance Delay Period”); provided, the Initial Payment
shall include payment for any payroll periods which occur during the Severance
Delay Period, and the remaining payments shall continue for the remainder of the
Severance Payment Period and on the same terms and with the same frequency as
Executive’s annual salary was paid prior to such termination; and


(C)          all employee benefits and benefit accruals will cease as of the
Termination Date. However, medical insurance benefits may be continued (at
Executive’s sole expense) to the extent required by federal law. To the extent
Executive may have other benefit conversion or withdrawal rights arising under
other Company sponsored retirement or welfare benefit plan as a result of the
termination of Executive’s employment, such benefits and rights shall be
governed by the terms of such plans.


(iii)          Payments pursuant to this Section 2(c) shall be in lieu of any
other severance benefits that Executive may be eligible to receive under the
Company’s or any of the Company’s Affiliates’ benefit plans or programs. 
Nothing in this Agreement shall affect or limit Executive’s right to receive (i)
payment of any compensation or the issuance of any securities which Executive
deferred under any deferred compensation plan of the Company, or (ii) any
amounts due or belonging to Executive under any retirement program, employee
stock purchase plan, or 401(k) plan, each of which shall be subject to the terms
of such arrangements, including any deferral elections made thereunder.


(iv)          As a condition to receiving the payments provided for in this
Section 2(c), Executive agrees to sign and deliver to the Company a release in
the form attached hereto as Exhibit B and delivered to Executive within five (5)
business days of the Termination Date, which must become effective prior to the
end of the Severance Delay Period, or else Executive shall forfeit all rights to
any severance benefits under this Agreement hereunder and the Company shall be
under no obligation to make any payments to Executive pursuant hereto. THE
EXECUTIVE UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE RIGHT TO OBTAIN THE
SEVERANCE BENEFITS AND THE BENEFITS PROVIDED BY THIS SECTION 2(C) IS ADEQUATE
CONSIDERATION FOR THE RELEASE OF CLAIMS REQUIRED BY THIS SECTION 2(c)(iv) AND
THAT THE EXECUTED AND UNREVOKED RELEASE WILL CONTINUE IN FULL FORCE AND EFFECT
EVEN IF THE EXECUTIVE DOES NOT RECEIVE SOME OR ALL OF THE SEVERANCE BENEFITS AS
A RESULT OF ANY FAILURE BY THE EXECUTIVE TO COMPLY WITH THE EXECUTIVE’S OTHER
OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO SECTION 3 HEREOF.
THE PROVISIONS OF THIS SECTION 2(c)(iv) SHALL SURVIVE ANY TERMINATION OF THIS
AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.


(v)           If Executive dies during the Severance Payment Period, any
benefits remaining to be paid to Executive shall be paid to the beneficiary
designated by Executive’s estate to receive those benefits (or in the absence of
designation, to Executive’s surviving spouse or next of kin).
 
4

--------------------------------------------------------------------------------

(d)          Termination Upon Death or Disability.


(i)            This Agreement shall terminate immediately upon Executive’s
death, and Executive or her beneficiaries shall be entitled to no further
payments or benefits hereunder, other than the payment of the Accrued Amounts,
including, without limitation, benefits under such plans, programs, practices
and policies relating to death benefits, if any, as are applicable to Executive
on the date of her death.  The rights of Executive’s estate with respect to any
outstanding equity grants and any benefit plans shall be determined in
accordance with the specific terms, conditions and provisions of the applicable
award agreements and benefit plans.


(ii)           If the Company determines in good faith that the Disability (as
defined below) of Executive has occurred during the Term, it may give to
Executive written notice of its intention to terminate Executive’s employment. 
In such event, Executive’s employment with the Company shall terminate effective
on the 30th day after receipt of such written notice by Executive (the
“Disability Effective Date”), provided, that, within the 30-day period after
such receipt, Executive shall not have returned to full-time performance of
Executive’s duties.  If Executive’s employment is terminated by reason of
Disability, this Agreement shall terminate, and Executive shall be entitled to
no further payments or benefits hereunder, other than payment of Accrued
Amounts, including, without limitation, benefits under such plans, programs,
practices and policies relating to disability benefits, if any, as are
applicable to Executive on the Disability Effective Date.  For purposes of this
Agreement, “Disability” shall mean: (a) a long-term disability entitling
Executive to receive benefits under the Company’s long-term disability plan as
then in effect; or (b) if no such plan is then in effect or the plan does not
apply to Executive, the inability of Executive, as determined by the Company’s
Board of Directors, to perform the essential functions of Executive’s regular
duties and responsibilities hereunder, with or without reasonable accommodation,
due to a medically determinable physical or mental illness which has lasted (or
can reasonably be expected to last) for a period of at least six (6) consecutive
months. 


(e)          Change in Control Agreement.  The Company and Executive are parties
to that certain Change in Control Agreement of even date herewith (the “CIC
Agreement”), which establishes certain obligations of the parties regarding the
employment of Executive, as well as termination payments and other benefits to
which Executive would be entitled in connection with the termination of
Executive’s employment in connection with a Change in Control (as defined in the
CIC Agreement), all according to the terms and conditions set forth in the CIC
Agreement.  The Company and Executive acknowledge and agree that it is the
intent of the parties that the CIC Agreement shall take precedence over this
Agreement in connection with the matters set forth in the CIC Agreement. 
Without limiting the foregoing, if Executive is entitled to receive termination
payments and other benefits pursuant to the CIC Agreement in connection with the
termination of Executive’s employment with the Company in connection with a
Change in Control, then Executive shall be entitled to receive such termination
payments and other benefits as set forth in the CIC Agreement and not pursuant
to this Agreement, and neither party shall argue that the rights of the Company
or Executive, nor any severance payments or other benefits to which the
Executive may be entitled, pursuant to the CIC Agreement shall be limited or
superseded by anything set forth in this Agreement.
 
5

--------------------------------------------------------------------------------

3.             Obligations of Executive.  In consideration for the benefits
offered to Executive under this Agreement and in consideration of Executive’s
continued employment with the Company as of the date of this Agreement’s
execution, Executive hereby agrees to the following terms and conditions:


(a)           Confidentiality.  During Executive’s employment and following any
termination of Executive’s employment for whatever reason thereafter, Executive
shall strictly maintain the confidentiality of Company marketing, financial,
strategic planning, proprietary or other information which is not generally
known to the public.  Executive acknowledges that, as a result of his/her
employment by the Company, Executive has or will become familiar with and
acquire knowledge of confidential information and certain trade secrets that are
special, unique and extraordinarily valuable assets of the Company.  Executive
agrees that all such confidential information and trade secrets are the property
of the Company and that following the termination of Executive’s employment for
any reason, all confidential information and trade secrets shall be considered
to be proprietary to the Company and kept as the private records of the Company
and will not be divulged to any firm, individual, or institution, or used to the
detriment of the Company.  None of the foregoing confidentiality obligations are
intended to, nor shall they, prohibit Executive from communicating with any
governmental agency.


(b)           Return of Company Property.  Upon termination of Executive’s
employment for whatever reason during the Term, Executive shall return to the
Company all Company property then in Executive’s possession or control, in good
condition and repair (normal wear and tear excepted) including but not limited
to keys, security cards and fobs, credit cards, furniture, equipment,
automobiles, computer hardware and software, telephone equipment, and all
documents, manuals, plans, equipment, training materials, business papers,
personnel files, computer files or copies of the same relating to Company
business which are in Executive’s possession or control.


(c)           Non-Compete.  During Executive’s employment and for the shorter of
(i) six months or (ii) the length of the Severance Payment Period following any
termination of Executive’s employment for whatever reason during the Term,
Executive shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, be employed in an executive,
managerial or administrative capacity by, or in any manner engage in, any
business within the United States that is engaging in the multi-unit restaurant
business that offers full service family dining (“Restricted Business”). 
Executive acknowledges that during the course of Executive’s employment with the
Company, as a result of Executive’s position within the Company, Executive has
and will become familiar with the Company’s trade secrets, personnel and other
confidential information concerning the Company at a very high level and that
Executive’s services have been and shall continue to be of special, unique, and
extraordinary value to the Company. Nothing herein shall prohibit Executive from
(i) being a passive owner of not more than 2% of the outstanding stock of any
class of a corporation that is publicly traded, so long as Executive has no
active participation in the business of such corporation; or (ii) becoming
employed, engaged, associated or otherwise participating with a separately
managed division or subsidiary of a competitive business that does not engage in
the Restricted Business (provided that Executive’s services are provided only to
such division or subsidiary); or (iii) accepting employment with any federal or
state government or governmental subdivision or agency.
 
6

--------------------------------------------------------------------------------

(d)           Non-Solicit.  During Executive’s employment and, following any
termination of Executive’s employment for whatever reason during the Term, for
the shorter of (A) twelve months or (B) the length of the Severance Payment
Period, Executive shall not directly or indirectly through another Person (i)
induce or attempt to induce any employee of the Company to leave the employ of
the Company, or in any way interfere with the relationship between the Company
and any employee thereof; (ii) hire any Person who was an employee of the
Company at any time during the twelve-month period immediately following the
termination of Executive’s employment with the Company; or (iii) induce or
attempt to induce any customer, supplier, licensee or other business relation of
the Company to cease or materially reduce doing business with the Company, or in
any way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company (including, without limitation,
making any negative or disparaging statements or communications regarding the
Company, its products or its personnel). Notwithstanding the foregoing, nothing
in this Agreement shall prohibit Executive from employing an individual (i) with
the consent of the Company or (ii) who responds to general solicitations in
publications or on websites, or through the use of search firms, so long as such
general solicitations or search firm activities are not targeted specifically at
an employee (or former employee, as described above) of the Company.


(e)           Reasonable Scope.  Executive agrees and acknowledges that the
covenants set forth in this Section 3 are reasonable in scope and duration and
necessary to protect the legitimate business interests of the Company and that
the compensation payable hereunder is sufficient consideration therefor.  If any
of the provisions of the covenants in this Section 3 is construed to be invalid
or unenforceable in any respect, the same shall be modified as the court may
direct in order to make such provision reasonable and enforceable, and such
modification of the provision shall not affect the remainder of the provisions
of the covenants, and such provision will be given the maximum possible effect
and the modified Agreement will be fully enforceable.
 
4.             No Obligation to Mitigate Damages. Executive shall not be
obligated to seek other employment or otherwise take steps to mitigate or reduce
the amounts payable or arrangements provided for under this Agreement, and the
obtaining of any such other employment shall not reduce any of the Company’s
obligations under this Agreement.
 
7

--------------------------------------------------------------------------------

5.             Section 409A.


(a)           It is intended that (i) each payment or installment of payments
provided under this Agreement is a separate “payment” for purposes of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and (ii)
that the payments satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A of the Code, including those provided under
Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two (2) year exception) and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay). 
Notwithstanding anything to the contrary herein, if (i) on the date of
Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), Executive is deemed to be a “specified employee” (as
such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company,
as determined in accordance with the Company’s “specified employee”
determination procedures, and (ii) any payments to be provided to Executive
pursuant to this Agreement which constitute “deferred compensation” for purposes
of Section 409A are or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A if provided at the time otherwise required under this Agreement, then such
payments shall be delayed until the date that is six (6) months after the date
of Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) or, if sooner, the date of Executive’s death.  Any
payments delayed pursuant to this Section 9(e) shall be made in a lump sum on
the first day of the seventh month following Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) or, if
sooner, the date of Executive’s death.


(b)           Notwithstanding any other provision to the contrary, a termination
of employment with the Company shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of “deferred
compensation” (as such term is defined in Section 409A of the Code and the
Treasury Regulations promulgated thereunder) upon or following a termination of
employment unless such termination is also a “separation from service” from the
Company within the meaning of Section 409A of the Code and Section 1.409A-1(h)
of the Treasury Regulations and, for purposes of any such provision of this
Agreement, references to a “separation,” “termination,” “termination of
employment” or like terms shall mean “separation from service.”


(c)           To the extent that any expenses, reimbursement, fringe benefit or
other, similar plan or arrangement in which Executive participates during the
term of Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A, then such amount
shall be reimbursed in accordance with Section 1.409A-3(i)(1)(iv) of the
Treasury Regulations, including (i) the amount eligible for reimbursement or
payment under such plan or arrangement in one calendar year may not affect the
amount eligible for reimbursement or payment in any other calendar year (except
that a plan providing medical or health benefits may impose a generally
applicable limit on the amount that may be reimbursed or paid), (ii) subject to
any shorter time periods provided herein or the applicable plans or
arrangements, any reimbursement or payment of an expense under such plan or
arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to any reimbursement or in-kind benefit is not subject to liquidation or
exchange for another benefit.


 (d)          Notwithstanding any other provision to the contrary, in no event
shall any payment under this Agreement that constitutes “deferred compensation”
for purposes of Section 409A of the Code and the Treasury Regulations
promulgated thereunder be subject to offset by any other amount unless otherwise
permitted by Section 409A of the Code.
 
8

--------------------------------------------------------------------------------

(e)           For the avoidance of doubt, any payment due under this Agreement
within a period following Executive’s termination of employment or other event,
shall be made on a date during such period as determined by the Company in its
sole discretion, and in accordance with Section 409A.
 
(f)            This Agreement shall be interpreted in accordance with, and the
Company and Executive will use their best efforts to achieve timely compliance
with, Section 409A of the Code and the Treasury Regulations and other
interpretive guidance promulgated thereunder, including without limitation any
such regulations or other guidance that may be issued after the Effective Date
of this Agreement.


6.             Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to Executive at the last address he/she has filed
in writing with the Company or, in the case of the Company, at its principal
executive offices.


7.             Non-Alienation. Executive shall not have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any amounts provided
under this Agreement; and no benefits payable hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law, except by will or the laws of descent and distribution.


8.             Governing Law. The provisions of this Agreement shall be
construed in accordance with the laws of the State of Tennessee without regard
to any conflict of laws provision thereof.


9.             Entire Agreement; Amendment.  Subject to Section 2(e), this
Agreement contains the entire agreement of the parties relating to the subject
matter herein and supersedes in full and in all respects any prior oral or
written agreement, arrangement or understanding in connection with the matters
set forth herein.  This Agreement may only be amended or canceled by mutual
agreement of the parties in writing without the consent of any other person,
and, so long as Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof.


10.           Arbitration. Any dispute or controversy between the Company and
Executive, whether arising out of or relating to this Agreement, the breach of
this Agreement, or otherwise, shall be settled by arbitration administered in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then in effect, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction. Any arbitration
shall be held before a single arbitrator who shall be selected by the mutual
agreement of the Company and Executive, unless the parties are unable to agree
to an arbitrator, in which case, the arbitrator will be selected by the then
President of the Tennessee Bar Association. The arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief or as
required by law, neither a party nor an arbitrator may disclose the existence,
content or results of any arbitration hereunder without the prior written
consent of the Company and Executive. The Company and Executive acknowledge that
this Agreement evidences a transaction involving interstate commerce.
Notwithstanding any choice of law provision included in this Agreement the
United States Federal Arbitration Act shall govern the interpretation and
enforcement of this arbitration provision. The arbitration proceeding shall be
conducted in Nashville, Tennessee or such other location to which the parties
may agree. The Company shall pay the costs of the arbitration, including all
fees and expenses of any arbitrator appointed hereunder.
 
9

--------------------------------------------------------------------------------

11.           Successors.
 
(a)           This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.


(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.


(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


12.           Survival.  The obligations of the parties pursuant to Sections 2,
3, 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13, as applicable, shall survive the
termination of Executive’s employment and any termination of this Agreement.


13.           Severability. In the event that any provision or portion of this
Agreement shall he determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall he unaffected thereby and shall
remain in full force and effect.


[Signature page follows.]
 
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as evidence of their mutual agreement Executive and Company
have caused this Agreement to be executed as of the day and year first above
written.
 
Cracker Barrel Old Country Store, Inc.
 
Executive
           
 
 

Name:
   
Name:
   
Title:
         

 
Exhibit A – Severance Payments
Exhibit B – Form of Release
 
[Signature Page to Severance Agreement]
 

--------------------------------------------------------------------------------

Exhibit A
 
Section 2(c) Severance Benefits
 
Position
 
Severance Benefit
     
Senior Vice President
 
12 months’ base salary plus one additional week of severance for each year of
service in excess of 15 years (not to exceed 18 months’ total severance)

 
For purposes of this Agreement, “year of service” means twelve (12) consecutive
months of continuous full time employment (32 hours or more per week) with the
Company. Breaks in service of more than 90 days are not recognized as continuous
employment under this Agreement.
 
A-1

--------------------------------------------------------------------------------

Exhibit B
 
Form of Release
 
THIS RELEASE (this “Release”) is made and entered into by and between
___________ (“Executive”) and CRACKER BARREL OLD COUNTRY STORE, INC. and its
successors or assigns (the “Company”). The Company and Executive are
collectively referred to herein as the “Parties.”
 
WHEREAS, Executive and the Company have agreed that Executive’s employment with
Company shall terminate on ___________________;
 
WHEREAS, Executive and the Company have previously entered into that certain
Severance Agreement, dated May __, 2018 (the “Agreement”), and this Release is
incorporated therein by reference;
 
WHEREAS, Executive and the Company desire to delineate their respective rights,
duties and obligations attendant to such termination and desire to reach an
accord and satisfaction of all claims arising from Executive’s employment, and
the termination thereof, with appropriate releases, in accordance with the
Agreement;
 
WHEREAS, the Company desires to compensate Executive in accordance with the
Agreement for service she has or will provide for the Company;
 
NOW, THEREFORE, in consideration of the premises and the agreements of the
Parties set forth in this Release, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound, hereby covenant and agree as follows:
 
1.             Claims Released Under This Agreement.  In exchange for the
opportunity to receive the severance benefits described in Section 2(b) of the
Agreement and except as provided in Paragraph 2 below, subject to Executive’s
fulfillment of Executive’s ongoing obligations under the Agreement, Executive
hereby voluntarily and irrevocably waives, releases, dismisses with prejudice,
and withdraws all claims, complaints, suits or demands of any kind whatsoever
(whether known or unknown) which Executive ever had, may have, or now has
against the Company and other current or former subsidiaries or affiliates of
the Company and their past, present and future officers, directors, employees,
agents, insurers and attorneys (collectively, the “Released Parties”), arising
out of or relating to (directly or indirectly) Executive’s employment or the
termination of Executive’s employment with the Company, or any other event
occurring prior to the execution of this Release, including, but not limited to:
 
(a)           claims for violations of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, , the Civil Rights Act of 1866,
the Civil Rights Act of 1991, the Older Workers’ Benefit Protection Act of 1990,
the Americans With Disabilities Act, the Equal Pay Act of 1963, the Family and
Medical Leave Act, 42 U.S.C. § 1981, the Worker Adjustment and Retraining
Notification Act, the National Labor Relations Act, the Labor Management
Relations Act, Executive Order 11246, Executive Order 11141, the Rehabilitation
Act of 1973, or the Employee Retirement Income Security Act, the Tennessee Human
Rights Act, the Tennessee Disability Act, the Genetic Information
Nondiscrimination Act, or any other law relating to discrimination or
retaliation in employment (in each case, as amended);
 
B-1

--------------------------------------------------------------------------------

(b)           claims for violations of any other federal or state statute or
regulation or local ordinance;
 
(c)           claims for lost or unpaid wages, compensation or benefits,
defamation, intentional or negligent infliction of emotional distress, assault,
battery, wrongful or constructive discharge, negligent hiring, retention or
supervision, misrepresentation, conversion, tortious interference, breach of
contract or breach of fiduciary duty;
 
(d)           claims to benefits under any bonus, severance, workforce
reduction, early retirement, outplacement or any other similar type plan
sponsored by the Company; or
 
(e)           any other claims under state law arising in tort or contract.
 
2.             Claims Not Released Under This Agreement.  In signing this
Release, Executive is not releasing any claims that (a) enforce Executive’s
rights under the Agreement, (b) arise out of events occurring after the date
Executive executes this Release, (c) arise under any written non-employment
related contractual obligations between the Company or its affiliates and
Executive which have not terminated as of the execution date of this Release by
their express terms, (d) arise under a policy or policies of insurance
(including director and officer liability insurance) maintained by the Company
or its affiliates on behalf of Executive, (e) relate to any indemnification
obligations to Executive under the Company’s bylaws, certificate of
incorporation, Tennessee law or otherwise, or (f) if Executive’s date of
termination of employment occurs prior to a Change in Control, claims for
additional severance entitlements under Section 4.5 of the Agreement if a Change
in Control occurs within 180 days following such date.  However, Executive
understands and acknowledges that nothing herein is intended to or shall be
construed to require the Company to institute or continue in effect any
particular plan or benefit sponsored by the Company, and the Company hereby
reserves the right to amend or terminate any of its benefit programs at any time
in accordance with the procedures set forth in such plans.  Nothing in this
Release shall prohibit Executive from engaging in protected activities under
applicable law or from communicating, either voluntarily or otherwise, with any
governmental agency concerning any potential violation of law.
 
3.             No Assignment of Claim.  Executive hereby represents that
Executive has not assigned or transferred, or purported to assign or transfer,
any claims or any portion thereof or interest therein to any Party prior to the
date of this Release.
 
4.             No Admission Of Liability.  This Release shall not in any way be
construed as an admission by the Company or Executive of any improper actions or
liability whatsoever as to one another, and each specifically disclaims any
liability to or improper actions against the other or any other person, on the
part of the Company or Executive, or the Company’s or Executive’s
representatives, employees or agents.
 
B-2

--------------------------------------------------------------------------------

5.             No Current Claims. Executive represents and warrants that
Executive has not filed any complaint(s) or charge(s) against the Company or the
other Released Parties with the EEOC or the state commission empowered to
investigate claims of employment discrimination, the United States Department of
Labor, or with any other local, state, or federal agency or court or that
Executive has disclosed in writing to the Company any such complaint(s) or
charge(s).
 
6.             Disclosure.  Executive acknowledges and warrants that, that
except as previously discussed (whether orally or in writing) with the Board or
internal or external Company counsel, Executive is not aware of any matters for
which Executive was responsible or which came to Executive’s attention as an
employee of the Company that might give rise to, evidence or support any claim
of illegal conduct, regulatory violation, unlawful discrimination, retaliation
or other cause of action against the Company.
 
7.             Company Property.  All records, files, lists, including computer
generated lists, data, drawings, documents, equipment and similar items relating
to the Company’s business that Executive generated or received from the Company
remains the Company’s sole and exclusive property.  Executive agrees to promptly
return to the Company all property of the Company in Executive’s possession. 
Executive further represents that Executive has not copied or caused to be
copied, printed out, or caused to be printed out any documents or other material
originating with or belonging to the Company.  Executive additionally agrees not
to retain in Executive’s possession any such documents or other materials.
 
8.             Cooperation.  Executive will provide reasonable cooperation to
the Company, all Released Parties and their respective counsel at all times in
any internal or external claims, charges, audits, investigations, and/or
lawsuits involving the Company and/or any other Released Party of which
Executive may have knowledge or in which Executive may be a witness, it being
understood that requests for reasonable cooperation shall not unreasonably
interfere with Executive’s personal or other professional responsibilities. 
Such reasonable cooperation includes meeting with the Company’s representatives
and counsel to disclose such facts as Executive may know; preparing with the
Company’s counsel for any deposition, trial, hearing, or other proceeding;
attending any deposition, trial, hearing or other proceeding to provide truthful
testimony.  The Company agrees to reimburse the Executive for reasonable
out-of-pocket expenses incurred by the Executive in the course of complying with
this obligation.  Nothing in this Section 8 should be construed in any way as
prohibiting or discouraging the Executive from testifying truthfully under oath
as part of, or in connection with, any such proceeding.
 
9.             Acknowledgement of Waiver of Claims under ADEA. Executive
acknowledges that this Release waives any and all claims that Executive may have
under the ADEA for claims arising prior to the execution of this Release and
that Executive’s agreement to waive such claims and all other claims released
under the terms of this Release is made knowingly and voluntarily. Executive
acknowledges that Executive would not be entitled to the severance benefits but
for Executive’s non-revoked execution of this Release. Executive further
acknowledges that (a) Executive has been advised that Executive should consult
with an attorney prior to executing this Release, (b) Executive has been given
twenty-one (21) days within which to consider this Release before executing it,
(c) Executive has been given at least seven (7) days following the execution of
this Release to revoke this Release (the “Revocation Period”) by providing
written notice of revocation in accordance with Section 6 of the Agreement, and
(d) Executive was not coerced, threatened or otherwise forced to sign this
Release, and that Executive’s signature appearing hereinafter is knowing and
voluntary.  Executive further acknowledges that upon expiration of the
Revocation Period, this Release will be binding upon Executive and Executive’s
heirs, administrators, representatives, executors, successors and assigns, and
this Release will become irrevocable.
 
B-3

--------------------------------------------------------------------------------

10.           Severability. All provisions of this Release are intended to be
severable. In the event any provision or restriction contained herein is held to
be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Release. The Parties further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Release to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Release as limited.
 
11.           Specific Performance. If a court of competent jurisdiction
determines that Executive has breached or failed to perform any part of this
Release, the Executive agrees that Company shall be entitled to seek injunctive
relief to enforce this Release, to the extent permitted by applicable law.
 
12.           Restrictive Covenants. Executive acknowledges that Executive
entered into restrictive covenants in Section 3 of the Agreement, and that in
accordance with the terms of the Agreement, Executive is subject to those
obligations as they remain in full force and effect following Executive’s
separation of employment with the Company.
 
13.           No Waiver. Should the Company fail to require strict compliance
with any term or condition of the Agreement or this Release, such failure shall
not be deemed a waiver of such terms or conditions, nor shall the Company’s
failure to enforce any right it may have preclude it from thereafter enforcing
its rights under the Agreement or this Release.  Waiver of any one breach shall
not be deemed a waiver of any other breach of the same or any other provision of
the Agreement or this Release.
 
14.           Entire Agreement.  This Release constitutes the entire
understanding of the Parties regarding the subject matter of this Release,
supersedes all prior oral or written agreements on the subject matter of this
Release and cannot be modified except by a writing signed by all Parties in
accordance with Section 18 below.
 
15.           Binding Effect.  This Release inures to the benefit of, and is
binding upon, the Parties and their respective successors and assigns.
 
16.           Captions.  The captions to the various sections of this Release
are for convenience only and are not part of this Release.
 
17.           Counterparts.  This Release may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute the same agreement.
 
B-4

--------------------------------------------------------------------------------

18.           Amendments. Any amendment to this Release must be in writing and
signed by duly authorized representatives of each of the Parties hereto and must
expressly state that it is the intention of each of the Parties hereto to amend
the Release.
 
19.           Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Tennessee without reference to
principles of conflict of laws.
 
20.           Exclusive Jurisdiction and Venue.  The appropriate state or
federal court in Wilson County, Tennessee will be the exclusive jurisdiction and
venue for any dispute arising out of this Release.  The parties voluntarily
submit to the jurisdiction of these courts for any litigation arising out of or
concerning the application, interpretation or any alleged breach of this
Release.
 
IN WITNESS WHEREOF, the parties hereto have executed this Release as of the day
and year first written above.
 
Acknowledged and Agreed To:
“COMPANY”


CRACKER BARREL OLD COUNTRY STORE, INC.


By:
       
Name:
                     
Title:
             
Date:
   



I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE.  I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.


“EXECUTIVE”



   
[Name]
 

 
 
B-5

--------------------------------------------------------------------------------